Citation Nr: 1751945	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  16-18 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.

(The issues of entitlement to an increased evaluation for a herniated nucleus pulposus L5-S1 and entitlement to a total disability rating based on individual unemployment (TDIU) will be addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The last VA examination of the Veteran's hemorrhoids was in February 2016.  Following that examination, the examiner opined that the Veteran's hemorrhoids only resulted in mild or moderate symptoms, as the Veteran reported only occasional symptoms of pain, itching, and rectal bleeding.  

However, the Veteran's private treatment records showed that the Veteran was diagnosed with normocytic anemia in March 2014, and that he reported continued rectal bleeding in March and April 2015.  Further, the treatment records showed the Veteran was seen for reevaluation of persistent bright red blood in his rectum in May 2015.  Despite the above noted evidence, the February 2016 VA examiner did not address the Veteran's diagnosis of normocytic anemia, or the Veteran's reports of continued and persistent rectal bleeding in March, April, and May 2015.  Additionally, it is currently unclear whether the Veteran's March 2014 diagnosis of normocytic anemia is secondary to the Veteran's service-connected hemorrhoids and rectal bleeding, or related to another condition.  Therefore, the Board finds that the February 2016 opinion is inadequate; a remand is therefore necessary in order to obtain an addendum opinion that adequately addresses the above issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

On remand, any outstanding VA or private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all relevant VA treatment records from the Biloxi VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  Submit the claims file to the February 2016 VA examiner-or, if that examiner is unavailable, to an equally qualified examiner-in order to obtain an addendum opinion regarding the current severity of the Veteran's service-connected hemorrhoids.  

After review of the claims file, the examiner should opine whether the Veteran's diagnosis of normocytic anemia in March 2014 is secondary to his service-connected hemorrhoids, or is related to another condition.  In rendering this opinion, the examiner must specifically address the Veteran's March, April, and May 2015 complaints of continued and persistent rectal bleeding found in the private treatment records.  

All opinion must be accompanied by an explanation

3.  Following any indicated development, the AOJ should review the claims file and readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




